                                                       Case 1:17-cv-08223-PKC Document 118-3 Filed 09/06/19 Page 1 of 32
                       Exhibit F




                                                                                                                                                                                                                                                                                        4-/2U/2016
                                                                                                                                        Expense Report Accounting Distributions
                                                                                                                                                                                                                                                                                       1·u r;: ·17 .AM




  Employee:                 Rashld,l'vloharnmcd                                                                       AMS'\: Momhly }Jlocalion                                                                                                                            Report:       0000004261
  Date                 Expense Type                       :Merchant                                                                     .Am.aunt           Currency         Departm.ent                           Investment
  ,:)l·i/2-5/2(110                                         HOTFL RITZ ,\:l/\ lJRl l)                                                                                        30000    Pri1· <'.l l~'   1-<:yuity                                                    0053        Apollo Mgmt Ho dings,
                                                          Description:                                                                                                                                                                                                         LP
  08/27/201()          Ta.xi&Li~wmsin~                    CAR£YCORP                                                                          132.()3       t:SD             30000    Pi:il-':tlc      E~1uit)·    1270()      ~-Ictab    US.:\                     0053        Apollo Mg ml Ho dings,
                                                          Description:               C:i.r scrVcc.      iii     l\fa<lrid ior ·M~t:i.ls m:::cring5                                                                                                                             LP
  08/27/2011)          Ailiau:                            CON'rI~E~'I'.AL        A.IRLL°"ES                                  20/M'.) t:SD                                   30000    PU1·al r.:Eljuily            13S0()      Qualit·,• Di~uili uUuu. Im:          0053        Apollo Mgmt Ho dings,
                                                          Description:               Flight frnm '"\JY to Qu.::hcc. for QDI menhgs                                                                                                                                             LP
  •.11\/27 / 2010      :\irfurc                           l.ON'T INF.~l;\T .     ;\1RT.T>.;F.S                                                                              30000    PrivMe F.quity                                                                0053        Apollo Mgmt Ho dings,
                                                          Description:               rli~ht   fr•) n1    '\.f'{ t Q   Quebec for QTH 111eeti.igs                                                                                                                               LP
  i1F/ ?.7/).(i 10     · 1'r:1 vcl ;\gr-nc'i'   F~r:~     ' l'R -\ VFT. ,\GT'.1'.iCY SP.RVTCr. FF.I-.                                                                       30000    P r i1· ~ 1 e    F,p,ity                                                      0053        Apollo Mgmt Ho dings,
                                                          Description:                                                                                                                                                                                                         LP
  DH/28 /2(i"IO        Taxi &      l in::i u..~in r.      i\. RTI H_: R CAB 1.l•::\ Str-...:G Olll P r\                                       17.HJ        LSD              30000    Pr·iv:lt<" l i. quity        F•SOU       Quality l)is r.rihurin n. lnc        0053        Apollo Mgmt Ho dings,
                                                          Description:                                                                                                                                                                                                         LP
                                                          RF.ST ST A;\fOl:R TN(                                                              1:s.1s        1.:s n           30000    Pi-iv'11 l'F'--jui ty                                                         0053        Apollo Mgmt Ho dings.
                                                          Description:               Dinn~:1·    v:d: Gnry bnzor, C:bO of QDI to discuss ncq11isicion;;                                                                                                                        Lr'
                                                          L \TAYF.TTP. ST T'ARTNF.R!-; LT.C                                                   7ti . C~ l   1::-; n          30000    P1-ivak Fquity               .100.'il;   Doar t T.(>n ;~ye;_f                 0053        Apollo Mgmt Ho dings,
                                                          Description:               Drii1...:s wi th '\fa:the:1.v St:Jp11ik of UBS to dii;cus.5 fina11ci11g f1.,r Ro:Ht-                                                                                                      LP
  t)R/10/ 7.1110       Tni & l inrn1sirn•                 FXF.cl fTTYF. O\':i~F.R~        HO L nT~(~                                            9_(.r1     1:sn             30000    Printc : F.rp1ity            1ViOn       Qll~li ry    nis t rihmi n n, Tm·    0053        /\polio Mgmt Ho dings,
                                                          Description:               'faxi   ~1omc      - wo rking bre                                                                                                                                                         LP
  \J8/ 30/2Ci10        J lotel & L-:id_gii.:g.            L1•.GACY     u : lNC                                                               56-1.39       LSD              30000    Prh·1cte.Llquity             13SOU       Qualitj'     Di~ tribu tion,   lnc   0053        Apollo Mgmt Ho dings,
                                                          Description:               Ho: el in Quebec. fn r QDI meetings                                                                                                                                                       LP
  .:lfi/.'.ll / 2010   i\irfarrc                                                                                                                                            30000    P r"f1·a1x T'.yuit)          12700       \ft".l.als ll.'i !\                  0053        Apollo Mgmt Ho dings,
                                                          Description:               T1 ight fn1111 '-JY tu TA for             \-fcal~ US ,\ m eeting~                                                                                                                         LP
  .:JR/_)1 / 2(110     Travel r'\genc::.        Pe.~~                                                                                         .1i1. C~ l   1:s n            30000    Pr·i v:lt~       Fquity                                                       0053        Apol lo Mgmt Ho dings,
                                                          Description:                                                                                                                                                                                                         LP
                                                          TRAVHI, ,\(;HM:\' ShRVl( :E             l • f-i.l·~                                                               30000    Pri\·at" Hqui ty                                                              0053        Apollo Mgmt Ho dings,
                                                          De!->Cription:                                                                                                                                                                                                       LP




                                                                                                                                        P:igr 7 nf 4




FOIA CONFIDENTIAL TREATMENT REQUESTED BY APOLLO                                                                                                                                                                                                                                       APOLLO 00041028
                                               Case 1:17-cv-08223-PKC Document 118-3 Filed 09/06/19 Page 2 of 32
                      Exhibit F




                                                                                                                                                                                                                                                                                       4-/2U/2016
                                                                                                                                     Expense Report Accounting Distributions
                                                                                                                                                                                                                                                                                      1·ur;: ·17 .AM




  Employee:                Rashld,l'vloharnmcd                                                                   AMS'\: Momhly }Jlocalion                                                                                                                                Report:       0000004261
  Date                Expense Type                       :Merchant                                                                  .Am.aunt           Currency     Departm.ent                              Investment
                                                         ;\lRCHL l , lNC                                                                                            30000         Pri1·<'.ll~'   1-<:yuity                                                        0053        Apollo Mgmt Ho dings,
                                                         Description:                                                                                                                                                                                                         LP
                                                         BARNES & NOlJLE I~C                                                               4251        t:SD         30000         P.civ:tlc      E~1uil)·    135l.)()     Qcmlily Distril•uLion, In\:             0053        Apollo Mg ml Ho dings,
                                                         Description:                                                                                                                                                                                                         LP
                                                         LONDONER AT' IHE BL\.(H                                                           SO/I\)      t:SD         30000         PU1·al r.:Eljuily          PERS         P<.:t:,uual                             0053        Apollo Mgmt Ho dings,
                                                         Description:                                                                                                                                                                                                         LP
  ·.19/ 10/2010       C:onfrr~1·,~e~    '.lnd S:.minan   11-fF. r.OKD()'N i\fFl t\ f. F.XCH :\NGF. T                                        279.66    1:sn          30000         PrivMeF.quity              l 270Cl      Mf. t:i.1~   1 JSA                      0053        Apollo Mgmt Ho dings,
                                                         Description:         Regi~trarjon fee for               .\.let1l~   c r,u fe r-ence in I .ondon                                                                                                                      LP
                                                         \.Ai.D"f.'f.                                                                    4;,~_c:.1     c.sn         30000         Pri1·~1 e      F,p,ity                                                          0053        Apollo Mgmt Ho dings,
                                                         Description:                  '-Jew .\h<•t:.' that \\'Cl"t ruin ed c•Tl a trip f(~1-"\·kral..; ( ~ S1\                                                                                                               LP
  CJ;)/13 / 2(i-J(l   Tr.lr:phnn e                       AT&T M<l!lll.ITY 1.1.C                                                           24) 1.."d    LSD          30000         Pr·iv:lt<" l i.qui ty      1.91 2 7     l' rivate l'.q.1i1:r Inv                0053        Apollo Mgmt Ho dings,
                                                         Description:                                                                                                                                                                                                         LP
  :Jl;/ 1:1 /2010     Office: S uj• ~ ·l 'c»             BEA CH ' I RAOlN(; CO ~C:                                                        ?.O(i _(,3   1.:sn        30000         Pi-iv'11l'Fyui ty                                                               0053        Apollo Mgmt Ho dings,
                                                         Description:                  "Primer rnpplieE anC: toner                                                                                                                                                            Lr'
                                                         ST.'\RBl JCKS CORPORt\ TTO~                                                       24. (~)     u ;n         30000         P1·ivak Fquity                                                                  0053        Apollo Mgmt Ho dings,
                                                         Description:                                                                                                                                                                                                         LP
  t)l}/ 14/7.1110     ;'vii sn   lhm·rn1~ F:xprT~•       TJS c i-STO!\'fS &TIORnF.R PROTF                                                 I OflT~l     1::-;n       30000         Printc : "F.rp1ity         191?.7       Privarr F.q·1iry riff                   0053        /\polio Mgmt Ho dings,
                                                         Description:                  T'rocessing fee frir Global Entry program                                                                                                                                              LP
  \JC:/ H/2Ci10       Airfare                            Vlll(YlN At.Ui.lliCA lNC                                                         169.1\)      LSD          30000         Prh·1cte.Llquity           13SOU        Qualitj' Di~tribution, lnc              0053        Apollo Mgmt Ho dings,
                                                         Description:                                                                                                                                                                                                         LP
                                                         CRE'\ "l'TVT'. MOnTTr. ' IT.CITNCHfl(i                                                                     30000         P.-t1·a1x T'.yuit )                                                             0053        Apollo Mgmt Ho dings,
                                                         Description:                  Ta:--;i ·;1mm: - wurking Lm...                                                                                                                                                         LP
  09/16/2(110         Bh.-:kher11'                       QC1R~(Y        INC                                                                                         30000         Pr·iv:tt~      Fquity      l.".SOll     Qualir;y      f)i~rrihuti o n .   1nr   0053        Apollo Mgmt Ho dings,
                                                         Description:                  Credit for bb.ckbc.rry clu.rgc.r                                                                                                                                                       LP
                                                         lll l llYS L . ~ ITf·:I) I.I.< :                                                  8i lA-.1    1:S l)       30000         Pri\·ar" Hquiry            J:l.'i4)1l   C)ualit;y D i ~nihuri n n , Inc         0053        Apollo Mgmt Ho dings,
                                                         De!->Cription:                DriU:.i:s \Vith John .:O.fa·c;h:kari, J od Tillinghur;;t and Bob Be.rtdson of F1ddi:y tO du;cu,o.s ()Dl fim1ncing                                                                      LP




FOIA CONFIDENTIAL TREATMENT REQUESTED BY APOLLO                                                                                                                                                                                                                                      APOLLO 00041029
                                                   Case 1:17-cv-08223-PKC Document 118-3 Filed 09/06/19 Page 3 of 32
                       Exhibit F




                                                                                                                                                                                                                                                                           4-/2U/2016
                                                                                                                     Expense Report Accounting Distributions
                                                                                                                                                                                                                                                                          1·u r;: ·17 .AM




  Employee:                 Rashld,l'vloharnmcd                                                    AMS'\: Momhly }Jlocalion                                                                                                                                  Report:      0000004261
  Date                 Expense Type                   :Merchant                                                     .Am.aunt         Currency                  Departm.ent                                 Investment
                                                      T LIONh RHST:\UR:\ 1" ..ff I .LC                                                                         30000          Pri1· <'.l l~'   1-<:yuily                                              0053        Apollo Mgmt Ho dings,
                                                      Description:                                                                                                                                                                                                LP
  J ~:'/   19/201 ()   ~fc~b        Clicms            CHELSE.:\. HOSP PARThERS LU..:                                     $3~. (,3    t:SD                      30000          P.civ:tlc fa1uit)·           135l.)()   Q cmlily D istril•uLion, In\:   0053        Apollo Mg ml Ho dings,
                                                      Description:          Dinner '"i~.h John lvfirsh ikari , J o d 'ffli":g ..1u~t and B0b B crtdso11 o.;- _Piclcli ty ro di scuss QDI fin ;t 11cing                                                            LP
  OS'/20/2011)         'f<t.-;i &   Lilm1mii.1c:      SlJRJI'r SINGH                                                      12.2'.i    t:SD                      30000          PU1·alr.:Eljuity             I 360()    Rcalugy                         0053        Apollo Mgmt Ho dings,
                                                      De&cription:          T:u:i ·.1 omc - working late                                                                                                                                                          LP
  ·1
   . 9/22/ 2010        rax                            FT .\XC:O~\I                                                        J(,_9.'i   1:sn                      30000          PrivMe F.quity               i.;mci     R talogy                        0053        Apollo Mgmt Ho dings,
                                                      Description:          rax   ~e rvic:e                                                                                                                                                                       LP

                                                                                          Total:               18,905.42             USD




FOIA CONFIDENTIAL TREATMENT REQUESTED BY APOLLO                                                                                                                                                                                                                          APOLLO 00041030
       Case 1:17-cv-08223-PKC Document 118-3 Filed 09/06/19 Page 4 of 32
Exhibit F
       Case 1:17-cv-08223-PKC Document 118-3 Filed 09/06/19 Page 5 of 32
Exhibit F
       Case 1:17-cv-08223-PKC Document 118-3 Filed 09/06/19 Page 6 of 32
Exhibit F
       Case 1:17-cv-08223-PKC Document 118-3 Filed 09/06/19 Page 7 of 32
Exhibit F
       Case 1:17-cv-08223-PKC Document 118-3 Filed 09/06/19 Page 8 of 32
Exhibit F
       Case 1:17-cv-08223-PKC Document 118-3 Filed 09/06/19 Page 9 of 32
Exhibit F
      Case 1:17-cv-08223-PKC Document 118-3 Filed 09/06/19 Page 10 of 32
Exhibit F
      Case 1:17-cv-08223-PKC Document 118-3 Filed 09/06/19 Page 11 of 32
Exhibit F
      Case 1:17-cv-08223-PKC Document 118-3 Filed 09/06/19 Page 12 of 32
Exhibit F
      Case 1:17-cv-08223-PKC Document 118-3 Filed 09/06/19 Page 13 of 32
Exhibit F
      Case 1:17-cv-08223-PKC Document 118-3 Filed 09/06/19 Page 14 of 32
Exhibit F
      Case 1:17-cv-08223-PKC Document 118-3 Filed 09/06/19 Page 15 of 32
Exhibit F
      Case 1:17-cv-08223-PKC Document 118-3 Filed 09/06/19 Page 16 of 32
Exhibit F
      Case 1:17-cv-08223-PKC Document 118-3 Filed 09/06/19 Page 17 of 32
Exhibit F
      Case 1:17-cv-08223-PKC Document 118-3 Filed 09/06/19 Page 18 of 32
Exhibit F
      Case 1:17-cv-08223-PKC Document 118-3 Filed 09/06/19 Page 19 of 32
Exhibit F
      Case 1:17-cv-08223-PKC Document 118-3 Filed 09/06/19 Page 20 of 32
Exhibit F
      Case 1:17-cv-08223-PKC Document 118-3 Filed 09/06/19 Page 21 of 32
Exhibit F
      Case 1:17-cv-08223-PKC Document 118-3 Filed 09/06/19 Page 22 of 32
Exhibit F
      Case 1:17-cv-08223-PKC Document 118-3 Filed 09/06/19 Page 23 of 32
Exhibit F
      Case 1:17-cv-08223-PKC Document 118-3 Filed 09/06/19 Page 24 of 32
Exhibit F
      Case 1:17-cv-08223-PKC Document 118-3 Filed 09/06/19 Page 25 of 32
Exhibit F
Case 1:17-cv-08223-PKC Document 118-3 Filed 09/06/19 Page 26 of 32




                            EXHIBIT G

    EXAMPLE 3 – MEALS & DRINKS SUPPORTING DOCUMENTATION
                                                               Case 1:17-cv-08223-PKC Document 118-3 Filed 09/06/19 Page 27 of 32
Exhibit G
                                                                                    Draft: Attorney Work Product //Privileged//Confidential

     No.     Date                       Merchant                     Long Description           Tran. Amount Personal    Payment    Project Name   Expense Classification   Allocation Suggestion/Comments
                                                                                                                         Type
        1159 Tuesday, August 16, 2011   FIG & OLIVE THIRTEEN STRE    Dinner with Beddows and          265.090 N          AMX        20678          Personal
                                                                     Vaughn ‐ Welspun




                                                                                                                                                                              Note: This is an extract from Plaintiff’s Exhibit 19
                                                                                                                                                                              – APOLLO00109357.
                                                                                    Draft: Attorney Work Product //Privileged//Confidential
                                  Case 1:17-cv-08223-PKC Document 118-3 Filed 09/06/19 Page 28 of 32
Exhibit G

           2                          3                                           4                            9                                5                     6
Trans Date   Merchant                   Long Descr                                    Project   Project Name       Full Amount     Report ID        Expense Type
   8/16/2011 FIG & OLIVE THIRTEEN STRE Dinner with Beddows and Vaughn ‐ Welspun           20678 Welspun                     265.09 0000006728       Meals ‐ Clients




                                                                                                               Note: This is an extract from Plaintiff's Exhibit 10
                                                                                                               - APOLLO00109071.
                                                      Case 1:17-cv-08223-PKC Document 118-3 Filed 09/06/19 Page 29 of 32
                        Exhibit G




                                                                                                                                                                                                                                                                                                    4/ 20/2016
                                                                                                                                                                     Expense Report Accounting Distributions
                                                                                                                                                                                                                                                                                                   lU SJO ,\_cvl




  Employee:                    Rashid,Muharnrned                                                                                                  T ravel and Expenses                                                                                                                Reporr:       0000006728
  Date                  Expense Type                              .M_crchant                                                                                         An1-ount              Currency   Dcpartn1-cr1t                         Investment
                                                                                                                                                                                                      30000                                 ? ()67R     W'c;bp1m               0053        Apollo Mgmt Ho dings,

 -----~-----~---~-----~---~-----~~~_:~T-~~~~--~~~·~ ~<;~!:~~:~~ ~~~~~~~!~ - - --------------------------~~---- --------- - - ------ ~~-- --------------------------~--------------------
  iP/30 /J.(11 1        M K1I ~          Clir.nr$                 (",FH       RF. $'1 1\l_ffi _.\~ _1'     ( ()RP                                                           10 .;.:_15     1:s n      30000                                                                    0053        Apo llo Mgmt Ho dings ,
                                                                  Description:                             Di nr1 :~ r   wd-: Fnzur - QDI                                                                                                                                                  LP
                                                                  FT:5TT'J' -\N K OPT'-R,\',l'TN G TN C                                                                                               30000                                                                    0053        Apol lo Mgmt Ho dings,
                                                                  Description:                             L mi.ch w ith l 1dtrnan - As co                                                                                                                                                 LP
  0S/02/2Ci"ll          PC N<:'. tY•"OC:k                         GOGO LLC                                                                                                   L1.95         L SD       30000      Pri1,;1te U q uity                                            0053        Apo llo Mgmt Ho dings,
                                                                  Description:                             J ln'C)ll l"n- flier   f l"(                                                                                                                                                     LP
                                                                                                                                  ----------·--·---·--·--
  :.)R/ 02 /201 t       ;'...1"&,1ls -   Em ~il ·.:i ~ ces        SSP      ,\ ~I P.RT CA T~C                                                                                 3GAO          1.:s n     30000      p ,-i v<ll CF '-juil )     20<,:R      W/el ~ pun             0053        Apollo Mgmt Ho dings,
                                                                  Description:                             llinrh.'.t                                                                                                                                                                       Lr>
  .:) S/ 02 / 2Cll
               1
                       Airfare                                    VIRC IN 1h\.fERIC:A I NC                                                                              1,88".ifH'.)       L:.SD      30000      P.ciYakEquity              12700       ~IctcJs    US/ 1_      0053        Apo llo Mgmt Ho dings,
                                                                  Description:                             J FK to SPO - Me tals USA                                                                                                                                                        LP
                                                                " " " "" " " "                """"

  tJR/ 0'1//.111 1     ;'vieil" - "F.m;iloy1"'·"                  S"T .·\RBTJ("KS _'1R%                                                                                      ?.rl_fiO      1:sn       30000      Printc : F'.rpiity         1/.7011     l\fr t:ih T1SA         0053        /\po lio Mgmt Ho dings,
                                                                  Description:                             I ..nn ch                                                                                                                                                                        LP
 --- - - · - · -~ · -~ · - · -~ · -~ · - · -~ · --- ·- ---- ·- -----·- ··· ------· -··- ·---·--- ·- ·-- · ---- ·- ·-- · ------- · ---- - --- · - -· ~-- - - ----- - - ---- - -- · --- - --------------- · --

                                                                   '\ \.Jl",RI C.'\N :\ml .IN !«'. IN("                                                                                    1:sn       30000                                                                    0053        Apollo Mgmt Ho dings,
                                                                  Description:                                                                                                                                                                                                              LP
 -------·----·-··---··- ·-----·----·-··---··- ·-----·----·-··---··------··----·--·-·--- --
  -:lH/ OB /20 1 t     ,\i r(:1rrc                                                                                                                                                                    30000      P .-t1alx 11.yuil y        2 5·11 2    As(.011K1 a l   $.-\   0053        Apollo Mgmt Ho dings,
                                                                  Description:                             Trip 10 D ussc! dor f, v arious                  m c.c ti11g.~                                                                                                                   LP
 -- ·-· ------- - - - ---- - - - ---- - - - ---- - - - -- · ·- -·· ---- ·-· ---- · ·- -·· ---- ·-· ---- · ·-· · --- - ---- - - - ---- - - - ---- - - - -~- · ·- ·· - - -- - · - · - ---- ··--                                              -- · - -- - - ·· ---- - - - ---- - - - ---- - - - -------~ · ·-· · --- -




  'lR/08/ ?.() I I      PC-N('.twwk                               GO(~ ()              T.Ti;                                                                                 i ;:i_9 o:;   1:sn       30000      Pri 1-"<i 1t° F'l''i1 )    ) (_)(>78   W/ .-J.;p11r1          0053        Apo llo Mgmt Ho dings,
                                                                  Dcscriptiot):                                                                                                                                                                                                            LP
                                                                  MT.'!Sl O ~                & STU ART HOTF.T. V".                                    :u2..1.s                             1:s n      30000      Pri\·at ., Fqui ty         127011      i\-ktals l lSA         0053        Apollo Mgmt Ho dings,
                                                                  De!->Cdption:                       D inr'le r w ith f(dlho -z.. nJ K o hl - 'M etals                                                                                                                                    LP
                                                               · - ·- -~· -   · ···   • · ·· ---'-· ·· ·

                                                                  CONTTN l .'1\/Tr\ T, r\1RT.l'-ff.S                                                                                                  30000      Pr·i y Mt T\quity          20678       \\''de pun             0053        .Apollo Mgmt Ho dings,
                                                                  D escription:                                                                                                                                                                                                            LP
 ·---·----·--··- ·-- -·- · -----·--··- ·-- -·- · -----·--··- ·-- -·- --- --··------ -·-·--·--
   'lF/ 10//{'11         l ' r~n" l ,\ gt'.n<v 1.cr: <;             \.C'IN'I TNl.Nl ',~1T . .~,rnTJ-....:T'$                                                                   .7.">()     1:::;n     30000                                                                    0053        Apol lo Mgmt Ho dings,
                                                                  Description:                                                                                                                                                                                                              LP




                                                                                                                                                                    P:igr I nf1




FOIA CONFIDENTIAL TREATMENT REQUESTED BY APOLLO                                                                                                                                                                                                                                                   APOLLO 00041088
                                                 Case 1:17-cv-08223-PKC Document 118-3 Filed 09/06/19 Page 30 of 32
                     Exhibit G




                                                                                                                                                                                                                                                                                              4-/2U/2016
                                                                                                                                       Expense Report Accounting Distributions
                                                                                                                                                                                                                                                                                             1'1:1 .::;:·10 .;\l\.f




  Employee:               Rashld,l'vloharnmcd                                                                         Travel an<l Expeuses                                                                                                                                      Report:      0000006728
  Date               Expense Type                       :Merchant                                                                     .Am.aunt                  Currency                Departm.ent                         Investment
  ,:)l·i/10/2(11 1   T'1>.i & l j ;rnms inc                                                                                                    11_(.()                                  30000    Pri1·<'.ll~'   1-<:yuity                                                0053        Apollo Mgmt Ho dings,
                                                        Description:              Taxi n::rurn fnm1        "'\.Jo1~11H-l~c   hoa1·d   71 '. tt:~. ng                                                                                                                                 LP
  J S/ !l_l/2011     ~fc~b       - E..m..:-'1'.:"ccs.   KOBC ~' LLC                                                                          264.2~>            CSD                     30000    Pi:il-':tlc E~1uit)·       21)(.78   Wcbpun                             0053        Apollo Mg ml Ho dings,
                                                        Description:              T.Lrnch with 1\~hv,":ltl1 \fchr:.. ;i_n<l '\fick \k\fullc.1 - \"\(;' c~spun                                                                                                                        LP
  08/ 11/2011        'f<t_-;i &   Lilm1mii.1c:          DO~'N'r0\\:7~       1':\...XI 1-!Gt.fr INC                                             11.(,()          CSD                     30000    PU1·al r.:Eljuily          P~B       PolnJLi.al !\jo.:w llu~iuo.::, s   0053        Apollo Mgmt Ho dings,
                                                        Description:                                                                                                                                                                                                                 LP
  •.)f\/l .\/201 l   1\'k:tls ·· Clienrs                PET ;vn JSSF,T.    KITC:HF.~    T.T.("                                                 S(,.lf\          1:sn                    30000    PrivMeF.quity              2.'i112   :\scomcr:ll S:\                    0053        Apollo Mgmt Ho dings,
                                                        Description:              Drin ..;:s v:irh l'erdtThtn - :\;;n_-,                                                                                                                                                             LP
                                                        \.Rr-'.DT'l'PHNTJN('; T>...;Vfl.':l'I TCA' l'TON                                   -39'.i.PO            c.sn                    30000    P r i1·~1 e    F,p,ity                                                  0053        Apollo Mgmt Ho dings,
                                                        Description:               l nv::;.~r:gat:ng   c:hargc                                                                                                                                                                       LP
  DH/16/ 2(i-l l     ,\ 1 eal~     Clk:nr~              l 1 IG & ()l .lVI': Tl lll{Tl '.1'.N STRl                                            26-'5-(19          LSD                     30000    Pr·iv:lt<" l i.qui ty      2067):;   \\'d ~ pun                         0053        Apollo Mgmt Ho dings,
                                                        Description:              Dinn:'.r wirh l'krldows :ind V:111ghn - \\'t;lspun                                                                                                                                                 LP
                                                        T.E':i HOTFL':i CAN PRO TNC                                                          t.42.11            1.:sn                   30000    Pi-iv'11l'F'--jui ty       1270U     ~-r.-. 1.als   lJSA                0053        Apollo Mgmt Ho dings,
                                                        Description:              ~\fon~ruil st:1y - Meta~s           LlSA                                                                                                                                                           Lr'
                                                        T.F.') HOTFT.<.; C..\N PRO TNC                                                         1?..74           u ;n                    30000    P1-ivak Fquity             1270r1    \frtals l1S ;\                     0053        Apollo Mgmt Ho dings,
                                                        Description:              Room sc.rvkc -         -~_.kt:als   t:S,\                                                                                                                                                          LP
                                                        ·'\PPT.F.   lK<:                                                                   1.iJ(k) T~l          1::-;n                  30000    Printc : F".rp1ity         ?0678     \'('d•p1111                        0053        /\polio Mgmt Ho dings,
                                                        Description:              :\pple f?-ft:> - Pasc:il     Ncrbo~nc .        B:::rTJnd Rose                                                                                                                                      LP
  \JS/ 17 /2Ci11     Cli..:nt Lntct:ili:ment            i\(-'PLL::.11'.C                                                                       17.-12           LSD                     30000    Prh·1cte.Llquity           20678     Wdq:iun                            0053        Apollo Mgmt Ho dings,
                                                        Description:                                                                                                                                                                                                                 LP
  ·:lfi/17/ 2011     (Jir-111 En1c- ·1ak n1c11t         .'\PPT.r. 11\"(:                                                                     20.-J.t'J\l        1:~; n                  30000    P.-t1·a1x T'.yuit )        20(1711   \'f'd~pun                          0053        Apollo Mgmt Ho dings,
                                                        Description:              :\h:;hc- T~1rr;.cy. Frar-.k Dt 1Ltrh.:~1~ , T.aurc Bc vi;,:rr;;,                Pa~cal   Philipp;.:                                                                                                LP
  OR/ 17/ 201 t      Client Entt:-·t:1i1-111 <'.nt      APPrr.T~(:                                                                         tJ>fK1.C~l           t:sn                    30000    Pr·iv:lt~      Fquity      20678     \Y'd!=pun                          0053        Apollo Mgmt Ho dings,
                                                        Description:              ).farcc~-Lllc     Brombc.rgcr, Ji.cqncs Coc.t,                P:i. ·'.'J~O   F1konc.                                                                                                               LP
                                                        ,'\Pi-'l,E 11'.C                                                                       17.42            1:S D                   30000    Pri\·at" Hquity            2067H     \\-'d>pun                          0053        Apollo Mgmt Ho dings,
                                                        De!>Cription:             Antoine Vt:1-mc1·.sch, Franck Bazu;;                                                                                                                                                               LP




FOIA CONFIDENTIAL TREATMENT REQUESTED BY APOLLO                                                                                                                                                                                                                                             APOLLO 00041089
                                            Case 1:17-cv-08223-PKC Document 118-3 Filed 09/06/19 Page 31 of 32
                      Exhibit G




                                                                                                                                                                                                                                                           4-/2U/2016
                                                                                                                                     Expense Report Accounting Distributions
                                                                                                                                                                                                                                                          1'1:1 .::;:·10 .;\l\.f




  Employee:               Rashld,l'vloharnmcd                                                                          Travel an<l Expeuses                                                                                                  Report:      0000006728
  Date                Expense Type               :Merchant                                                                           .Am.aunt         Currency   Departm.ent                           Investment
  ,:)l·i/18/ 2(1 11   T'1 >.i & l j ;rnms in t   GTi\I T :\Xl 1VL\ .~:\G+:\H·~ -.T A (I L3:l                                                                     30000    Pri1· <'.l l~'   1-<:yuity                                  0053        Apollo Mgmt Ho dings,
                                                 Description:                         Taxi   ~q   m t::c.:ting at Crolit Sui ,•st:                                                                                                                LP
                                                 US    CCSTO~fS              & DORDER PROTE                                              1~ . 00      t:SD       30000    P.civ:tlc        E~1uil)·    25-4-12    _,\,,..;omeLal SA   0053        Apollo Mg ml Ho dings,
                                                 Description:                                                                                                                                                                                     LP
  08/21/2011          Clicm E11Lclai.u.llrn l    HARNES &             ~OlJLE ~C                                                          :i0.Jl       t:SD       30000    PU1·al r.:Eljuily            1270()     ~Il:l ,J~   USA     0053        Apollo Mgmt Ho dings,
                                                 De&cription:                         Books for diems                                                                                                                                             LP
  '.)f\/22/ 201 l     1\k:i.ls · Cl ienrs        KOS1 JG T RF.'il1\ U R ;\NT GROI JP T                                                  1 9 2. (~')   1:sn       30000    PrivMeF.quity                1_;mc1 R talogy                0053        Apollo Mgmt Ho dings,
                                                 Description:                         Dinner '\vH-: Smith -        Reo~logy                                                                                                                       LP
                                                 ' l 'T TT"-5.'/1,Rl ~T .   T.T.('.                                                     1?.? .PO      c.sn       30000    P r i1·~1 e      F,p,ity     ?!)(,'?R   \\'d<1'11111        0053        Apollo Mgmt Ho dings,
                                                 Description:                         Drin ."'s with Flharti - \Vt::Hp un                                                                                                                         LP
                                                 GO(;.O 1.1,e                                                                            12-9.'i      LSD        30000    Pr·iv:lt<" [ i,qui t y       2067):;    \\'d ~ pun          0053        Apollo Mgmt Ho dings,
                                                 Description:                                                                                                                                                                                     LP

                                                                                                      Total:                     9,814.44             USD




FOIA CONFIDENTIAL TREATMENT REQUESTED BY APOLLO                                                                                                                                                                                                          APOLLO 00041090
      Case 1:17-cv-08223-PKC Document 118-3 Filed 09/06/19 Page 32 of 32
Exhibit G
